DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  In view of the amendments made to the claims, previous rejection has been withdrawn and new rejection is set forth below.  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 6-11, 14, 19, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (20070164900) in view of Bloom (20090264863).  Schneider et al. teach of a trackable instrument assembly comprising a an elongate guide or catheter 11 or cannula with lumen or first bore extending from a first proximal end to a first distal end or cannula extending from a first tube end of the external tube to a second tube end of the external tube [0014, fig. 1A].  Schneider et al. teach of an elongated sleeve or elongate body 125 [0015, fig. 1A] with inner tube 23 extending within a lumen 25 of outer tube 225 where the distal tip of outer tube 225 at distal end 124 is coupled to a distal end 224 of inner tube 23 such that inner lumen 230 or second bore is formed by inner tube 23 [0019, fig. 2].  Schneider et al. teach of the navigation element 12 which includes the elongate body 125 to be slidably inserted into lumen of catheter or positioned in the first bore of the elongate guide or the .  
Schneider et al. do not explicitly teach of a rotating motion or specific motion of the tool and do not teach of the spring mechanism.  In a similar field of endeavor Bloom teaches of a catheter system .
Claims 4, 5, and 12 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. in view of Bloom and further in view of Revie ‘009.  Schneider et al. teach of a piercing tip such as biopsy instrument or needle but do not explicitly teach of a drill bit.  In a similar field of endeavor Revie ‘009 teach of a tracking instrument assembly for implanting a sensor in a body part comprising an elongated guide or first tube or external tube defining a first bore or cannula or a guide sheath 120 with handle 123 [0073, 0075] where the delivery sheath can be received within the guide sheath by sliding the delivery sheath within the bore of the guide sheath (abstract).  Revie ‘009 et al. teach of a drill bit extending from a proximal end to a distal end where the tool or drill bit is configured to be rotated, moved and positioned within the second bore or such that the tubular sheath 121 is configured to receive a drill but 300 through its bore where the drill bit comprises cutting or distal end 301 and a second end 302 or proximal end for attachment of drill bit to tool to impart rotational force on the drill bit and therefore capable of rotational movement and being positioned through tubular sheath 121 [0077, 0088].  Revie ‘009 et al. therefore teach of a cutting end 301 at a first end of the drill bit and a second end 302 distal to the cutting end which is configured to facilitate attachment of the drill bit to a tool for imparting rotational force on the drill bit and frill bit is configured to rotate relative to .  
Claims 15-18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. in view of Bloom and further in view of Revie ‘009.  Schneider et al. teach of a trackable instrument assembly comprising a an elongate guide or catheter 11 or cannula with lumen or first bore extending from a first proximal end to a first distal end or cannula extending from a first tube end of the external tube to a second tube end of the external tube [0014, fig. 1A].  Schneider et al. teach of an elongated sleeve or elongate body 125 [0015, fig. 1A] with inner tube 23 extending within a lumen 25 of outer tube 225 where the distal tip of outer tube 225 at distal end 124 is coupled to a distal end 224 of inner tube 23 such that inner lumen 230 or second bore is formed by inner tube 23 [0019, fig. 2].  Schneider et al. teach of the navigation element 12 which includes the elongate body 125 to be slidably inserted into lumen of catheter or positioned in the first bore of the elongate guide or the positioned in the cannula of the external tube [0014].  Schneider et al. therefore teach of the tracking device or navigation element 12 attached to the elongate body or elongate sleeve 125 and includes the tracking sensor or receiver assemblies 122 A, B, C coupled to the elongate body 125 [0015, fig. 1A].  Schneider et al. further teach of tool sized and configured to be positioned and extending inside the second bore or second lumen 230 [0020] of the elongated sleeve or elongated body 125 which is positioned in the first bore or lumen of the catheter or while the sleeve is positioned in the cannula of the external tube.  Schneider et al. teach of delivery element 50 sized and directed for insertion into navigation element 12 where delivery element 50 includes an elongate body terminated at distal end with a piercing tip or needle 55 .  
Schneider et al. do not explicitly teach of a rotating motion of the tool tip and do not teach of the spring mechanism.  In a similar field of endeavor Bloom teaches of a catheter system that includes a concentrically arranged proximal catheter and an inner catheter where the inner catheter includes a spring which may be compressed a certain distance [0045].  Bloom also teaches of rotating motion of the catheter tip [0040, 0043, 0048].  Bloom teaches of relative rotation of the piercing or drill tip or rotating the proximal ring relative to the distal ring [0040].  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Bloom to modify Schneider et al. to provide desired flexibility such that the tip of catheter can articulate quickly during procedures and achieve the desired angle for articulation [Bloom, [0043, 0045]].
Schneider et al. teach of a piercing tip such as biopsy instrument or needle but do not explicitly teach of a drill bit.  In a similar field of endeavor Revie ‘009 teach of a tracking instrument assembly for implanting a sensor in a body part comprising an elongated guide or first tube or external tube defining a first bore or cannula or a guide sheath 120 with handle 123 [0073, 0075] where the delivery sheath can be received within the guide sheath by sliding the delivery sheath within the bore of the guide sheath (abstract).  Revie ‘009 et al. teach of a drill bit extending from a proximal end to a distal end where the tool or drill bit is configured to be rotated, moved and positioned within the second bore or .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793